 Case 19-51611      Doc 83    Filed 07/02/20    Entered 07/02/20 15:17:36       Page 1 of 8



                       UNITED STATES BANKRUPTCY COURT
                           DISTRICT OF CONNECTICUT

____________________________________
IN RE:                               )
                                     )            CASE NO.        19-51611 (JAM)
DAVID W. FLEMING, II,                )
                                     )            CHAPTER         7
       DEBTOR.                       )
____________________________________)             RE: ECF NO. 29
NICHOLAS AHUJA AND                   )
AJAY AHUJA,                          )
                                     )
       MOVANTS,                      )
                                     )
V.                                  )
                                     )
DAVID W. FLEMING, II,                )
                                     )
       RESPONDENT.                   )
                                     )
____________________________________)

                                        Appearances

William J. O’Sullivan                             Attorney for Movants
O’Sullivan McCormack Jensen & Bliss PC
Putnam Park, Suite 100
100 Great Meadow Road
Wethersfield, CT 06109

Douglas S. Skalka                                 Attorney for the Debtor
Neubert, Pepe & Monteith, P.C.
195 Church Street
New Haven, CT 06510

                    MEMORANDUM OF DECISION AND ORDER
                   GRANTING MOTION FOR RELIEF FROM STAY

Julie A. Manning, Chief United States Bankruptcy Judge

I.     INTRODUCTION

       David W. Fleming, II (the “Debtor”) filed a Chapter 7 petition on December 12, 2019.

On January 27, 2020, Nicholas Ahuja and Ajay Ahuja (the “Movants”) filed a Motion for Relief
    Case 19-51611     Doc 83     Filed 07/02/20       Entered 07/02/20 15:17:36          Page 2 of 8



from Stay to allow them to proceed to judgment in a matter pending in the Connecticut Superior

Court to confirm a Financial Industry Regulatory Authority (“FINRA”) arbitration award entered

in their favor against the Debtor (the “Motion for Relief from Stay,” ECF No. 29). The Debtor

filed an Objection to the Motion for Relief from Stay on February 12, 2020 (the “Objection,”

ECF No. 31).

        On February 25, 2020, a hearing on the Motion for Relief from Stay was held. On March

5, 2020, the Court issued an Order requiring the parties to file supplemental briefs in support of

their respective positions on or before April 3, 2020. The Movants filed a supplemental brief in

support of the Motion for Relief from Stay on March 24, 2020 (the “Movant’s Supplemental

Brief,” ECF No. 44). The Debtor did not file a supplemental brief. After careful consideration

of the Motion for Relief from Stay, the Objection, the Movant’s Supplemental Brief, the

arguments presented at the February 25, 2020 hearing, and the specific facts and circumstances

of this case, for the reasons that follow, the Motion for Relief from Stay is granted.

II.     BACKGROUND1

        1.     The Debtor served as the Movants’ investment advisor from late 2011 until early

2017. On May 23, 2017, the Movants commenced a FINRA arbitration against the Debtor,

alleging various forms of misconduct on the part of the Debtor in connection with the purchase

and sale of securities and/or violations of securities law.

        2.     Arbitration proceedings were held in February through June 2019.2



1
  All facts contained herein come from the Motion for Relief from Stay and exhibits attached
thereto, from the Objection and exhibits attached thereto, and from the Movant’s Supplemental
Brief, unless otherwise indicated.
2
  The FINRA Award states that the Debtor, who appeared pro se, did not file a Statement of
Answer or properly execute a Submission Agreement. On October 20, 2017, the arbitration
panel granted the Plaintiffs’ unopposed Motion to Bar the Debtor from presenting a defense at
the hearing pursuant to FINRA Rule 13208(a). FINRA Rule 12308(a) provides that “[i]f a party
                                                  2
 Case 19-51611       Doc 83     Filed 07/02/20       Entered 07/02/20 15:17:36       Page 3 of 8



       3.      A FINRA arbitration award (the “FINRA Award”) entered in the Movants’ favor

on September 24, 2019. The FINRA Award provided for $401,000 in compensatory damages to

Nicholas Ahuja; $327,000 in compensatory damages to Ajay Ahuja; $20,000 in unpaid loans to

both Movants; and $36,605 in expert witness fees to both Movants.

       4.      On October 4, 2019, the Movants commenced an action in Connecticut Superior

Court, Ahuja v. Fleming, FST-CV-XX-XXXXXXX-S, to confirm the arbitration award (the “State

Court Action”).

       5.      The Connecticut Superior Court scheduled a hearing on the Movants’ Application

to Confirm Arbitration Award to be held on December 16, 2019.

       6.      On December 12, 2019, the Debtor filed his Chapter 7 petition. Upon the filing of

the Chapter 7 petition, the automatic stay provided by 11 U.S.C. § 362(a) stayed the proceedings

in the State Court Action.

       7.      The Movants filed the Motion for Relief from Stay on January 27, 2020, seeking

relief from the automatic stay for cause pursuant to section 362(d)(1) to obtain judicial

confirmation of the FINRA Award in the State Court Action.

       8.      On February 12, 2020, the Debtor filed the Objection. The Objection asserts,

among other things, that because the FINRA Award was a default award entered against the

Debtor, he should be given an opportunity to challenge the Movants’ claims on the merits in an

adversary proceeding seeking non-dischargeability.




does not answer within the time period specified in the Code, the panel may, upon motion, bar
that party from presenting any defenses or facts at the hearing, unless the time to answer was
extended in accordance with the Code.” See https://www.finra.org/rules-
guidance/rulebooks/retired-rules/12308.
                                                 3
 Case 19-51611        Doc 83     Filed 07/02/20        Entered 07/02/20 15:17:36        Page 4 of 8



        9.      On February 21, 2020, the Movants commenced an adversary proceeding against

the Debtor seeking a determination that the debt owed to them pursuant to the FINRA Award is

non-dischargeable pursuant to sections 523(a)(2), 523(a)(4), and 523(a)(19).

        10.     On April 21, 2020, upon motion of the parties, the Court stayed the adversary

proceeding pending a ruling on the Motion for Relief from Stay, and, if granted, pending final

judgment being entered in the State Court Action.

III.    DISCUSSION

        Pursuant to 11 U.S.C. § 362(a)(6), the filing of a bankruptcy petition operates as a stay of

“any act to collect, assess, or recover a claim against the debtor that arose before the

commencement of the case.” The party moving to lift the automatic stay has the burden of

establishing its prima facie case for relief. 3 Collier on Bankruptcy, ¶ 362.10 (16th ed 2020). A

prima facie case requires a movant to show “a factual and legal right to the relief it seeks.” Id.

Under section 362(d), if a movant presents a prima facie case and no contrary evidence is

presented, the Court “shall” grant the relief requested. 11 U.S.C. § 362(d).

        The Movants seek relief from the automatic stay under 11 U.S.C. § 362(d)(1). Section

362(d)(1) provides, as relevant here, that “ “[o]n request of a party in interest and after notice and

a hearing, the court shall grant relief from the stay ... (1) for cause, including the lack of adequate

protection of an interest in property of such party in interest...”

        The Movants are parties in interest because they are creditors of the Debtor pursuant to

the FINRA award. See 3 Collier on Bankruptcy ¶ 362.07 (16th 2020) (“The Code does not

define the term ‘party in interest,’ but section 1109 suggests that the term includes…‘a

creditor.’”).




                                                   4
 Case 19-51611       Doc 83     Filed 07/02/20       Entered 07/02/20 15:17:36         Page 5 of 8



       The Court finds that the Movants have established “cause” to grant relief from the stay

under section 362(d)(1). While section 362 does not provide a definition of cause, its legislative

history, however, “reveals that Congress intended ‘that one of the factors to consider when

determining whether to modify the stay is whether doing so would permit pending litigation

involving the debtor to continue in a nonbankruptcy forum,’ as ‘[i]t will often be more

appropriate to permit proceedings to continue in their place of origin, where no great prejudice to

the bankruptcy estate would result, in order to leave the parties to their chosen forum and to

relieve the bankruptcy court from duties that may be handled elsewhere.’” In re Project Orange

Assocs., LLC, 432 B.R. 89, 103 (Bankr. S.D.N.Y. 2010). Id. (quoting H.R. Rep. No. 95–595, at

341 (1977), U.S. Code Cong. & Admin. News 1978, at 5963, 6297; S.Rep. No. 95–989, at 50

(1978), U.S. Code. Cong. & Admin. News 1978, at 5787, 5836). “Courts consider the term ‘for

cause’ to be a broad and flexible concept that must be determined on a case-by-case basis.” Osuji

v. Deutsche Bank, N.A., 589 B.R. 502, 508 (E.D.N.Y. 2018) (quotation marks omitted).

       In the Second Circuit, there are twelve factors, the “Sonnax Factors,” that courts consider

in determining whether cause exists under section 362(d)(1) to grant relief from the automatic

stay in order to continue litigation in a non-bankruptcy forum:

           (1) whether relief would result in a partial or complete resolution of the issues;
           (2) lack of any connection with or interference with the bankruptcy case; (3)
           whether the other proceeding involves the debtor as a fiduciary; (4) whether a
           specialized tribunal with the necessary expertise has been established to hear
           the cause of action; (5) whether the debtor's insurer has assumed full
           responsibility for defending it; (6) whether the action primarily involves third
           parties; (7) whether litigation in another forum would prejudice the interests
           of other creditors; (8) whether the judgment claim arising from the other
           action is subject to equitable subordination; (9) whether movant's success in
           the other proceeding would result in a judicial lien avoidable by the debtor;
           (10) the interests of judicial economy and the expeditious and economical
           resolution of litigation; (11) whether the parties are ready for trial in the other
           proceeding; and (12) impact of the stay on the parties and the balance of
           harms.

                                                 5
    Case 19-51611    Doc 83      Filed 07/02/20       Entered 07/02/20 15:17:36       Page 6 of 8




In re Kolnberger, 603 B.R. 253, 268 (Bankr. E.D.N.Y. 2019) (citing In re Sonnax Indus., Inc.,

907 F.2d 1280, 1286 (2d Cir. 1990)). Not all of the twelve factors will be relevant in every case,

and the Court does not need to assign equal weight to each factor. In re David X. Manners Co.

Inc., No. 15-51490 (JJT), 2018 WL 1997674, at *5 (Bankr. D. Conn. Apr. 26, 2018), appeal

dismissed sub nom. In re Manners, No. 18CV778 (WWE), 2018 WL 3079470 (D. Conn. June

21, 2018) (citing Schneiderman v. Bogdanovich (In re Bogdanovih), 292 F.3d 104, 110 (2d Cir.

2002); Mazzeo v. Lenhart (In re Mazzeo), 167 F.3d 139, 143 (2d Cir. 1999); In re Keene Corp.,

171 B.R. 180, 183 (Bankr. S.D.N.Y. 1994)). In applying the Sonnax Factors, “the Court should

take into account the particular circumstances of the case, and ascertain what is just to the

claimants, and the estate.” Id. (quoting In re Taub, 413 B.R. 55, 62 (Bankr. E.D.N.Y. 2009)).

        Application of the Sonnax Factors here weighs in favor of granting relief from the

automatic stay to allow the State Court Action to procced. Continuation of the State Court

Action would result in partial resolution of the issues; if the FINRA Award is confirmed3, claims

raised in the adversary proceeding may not need to be tried. Second, granting relief from the

stay will not interfere with the bankruptcy case; in fact, allowing the State Court Action to

proceed may expedite the resolution of the issues in the adversary proceeding. In addition,

lifting the automatic stay to allow the State Court Action to proceed will not significantly

interfere with the bankruptcy case and will not prejudice the interests of other creditors.

Furthermore, judicial economy is best served by granting relief from the stay. The parties agreed


3
  An arbitration award must be confirmed before it is enforceable. See Conn. Gen. Stat. Ann. §
52-417. “Prior to confirmation, enforcement of an arbitration award relies solely on the parties’
voluntary compliance. Confirmation of an arbitration award converts it into an enforceable
judgment of the Superior Court. It is in part that ability to have an award confirmed that has
encouraged parties to submit to this informal method of dispute resolution.” Aldin Assocs. Ltd.
P’ship v. Healey, 72 Conn. App. 334, 341, n. 10 (2002).

                                                  6
    Case 19-51611    Doc 83     Filed 07/02/20       Entered 07/02/20 15:17:36      Page 7 of 8



to arbitration, which resulted in the arbitration panel’s award. The State Court Action to confirm

that award has already been commenced. It would not be an effective use of judicial resources to

have to start and complete the process of confirming the FINRA Award in this Court.

Accordingly, under the Sonnax Factors, cause exists to grant the Movants relief from the

automatic stay.

        In addition to the Sonnax Factors, the Court may “engage in fact-intensive inquiries

which appear to be loosely based on the Sonnax Factors, mainly attempting to maintain the

prepetition status quo ante between the parties,” in determining whether the automatic stay

should be lifted for cause to permit pending litigation in a non-bankruptcy forum. In re Project

Orange Assocs., LLC, 432 B.R. at 103. Under this approach as well, relief from the stay should

be granted. The interests of judicial economy and efficiency are best served by allowing the

State Court Action to procced, and a careful consideration of the facts and circumstances of this

case weighs in favor of granting relief from the stay. See In re Zimmerman, 341 B.R. 77, 78-81

(Bankr. N.D. Ga. 2006) (granting relief from stay to allow plaintiffs to prosecute a pending

National Association of Securities Dealers4 arbitration and to stay the adversary proceeding

seeking a determination of nondischargeabiliy under section 523(a)(19) because “[s]ection

523(a)(19) expressly contemplates a postpetition determination of liability by a nonbankruptcy

forum for debts resulting from securities law violations.”); In re Larry Ivan Behrends, No. 13-

22392-SSB, Doc. # 36 (Bankr. D. Colo. Nov. 13, 2013) (granting relief from stay so movants

could pursue proceedings in the district court relating to confirmation of a FINRA arbitration

award obtained by movants against the debtor).


4
 The National Association of Securities Dealers was FINRA’s “predecessor organization.”
Christensen v. Nauman, 73 F. Supp. 3d 405, 413 (S.D.N.Y. 2014).


                                                 7
 Case 19-51611        Doc 83     Filed 07/02/20       Entered 07/02/20 15:17:36   Page 8 of 8



IV.    CONCLUSION

       For the reasons set forth above, it is hereby

       ORDERED: The Motion for Relief from Stay is granted pursuant to 11 U.S.C. §

362(d)(1); and it further

       ORDERED: The fourteen (14) day stay provided in Fed. R. Bankr. P. 4001(a)(3) is

hereby waived.



                 Dated at Bridgeport, Connecticut this 2nd day of July, 2020.




                                                  8
